STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                                May 7, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
KIMBERLY A. LAMP,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-0775	 (BOR Appeal No. 2049255)
                   (Claim No. 2002006188)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CAMDEN CLARK MEMORIAL HOSPITAL CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Kimberly A. Lamp, by George Zivkovich, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of the
Insurance Commissioner, by Anna Faulkner, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated July 16, 2014, in which
the Board affirmed a February 7, 2014, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s February 21, 2013, decision
denying Ms. Lamp’s request for a psychological evaluation for a possible spinal cord stimulator
procedure. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Ms. Lamp filed a Report of Injury on June 18, 2001, indicating that she was injured while
carrying radiographic films and their jackets to and from viewing rooms while employed as a
radiographic clerk at Camden Clark Memorial Hospital. The claim was held compensable and
Ms. Lamp underwent extensive lumbar spine surgery to treat the compensable injury. Michael
Shramowiat, M.D., began treating Ms. Lamp following the compensable injury and continues to
be her primary care provider for pain management. On January 31, 2013, Dr. Shramowiat
requested authorization for a psychological evaluation for a possible spinal cord stimulator
procedure, which the claims administrator denied on February 21, 2013. In its Order affirming
the February 21, 2013, claims administrator’s decision, the Office of Judges held that the
requested psychological evaluation for a possible spinal cord stimulator procedure does not
constitute medically necessary and reasonably required medical treatment in relation to the
compensable injury. The Board of Review affirmed the reasoning and conclusions of the Office
of Judges in its decision dated July 16, 2014. On appeal, Ms. Lamp asserts that she is entitled to
the requested psychological evaluation because Dr. Shramowiat has testified that she continues
to experience pain as a result of her compensable injury, which he opines can be treated with a
spinal cord stimulator.

        As noted by the Office of Judges, Ms. Lamp has made numerous prior requests for
additional medical treatment which were denied based on the reports of Charles Lefebure, M.D.;
Prasadarao Mukkamala, M.D.; Saghir Mir, M.D.; and ChuanFang Jin, M.D., who have all opined
that Ms. Lamp has reached maximum medical improvement and have determined that her
current symptomology stems from pre-existing degenerative changes unrelated to the
compensable injury. The Office of Judges found that Ms. Lamp’s current condition continues to
be the result of non-compensable degenerative changes and remains unrelated to her
compensable injury, and therefore determined that the request for authorization of a
psychological evaluation for a possible spinal cord stimulator procedure arises from Ms. Lamp’s
ongoing non-compensable degenerative changes. We agree with the reasoning and conclusions
of the Office of Judges as affirmed by the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: May 7, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                2